1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     RAYMOND JACKSON,                                        Case No. 3:20-cv-00090-RCJ-CLB
4                                              Plaintiff                     ORDER
5             v.
6     PHILSON,
7                                           Defendant
8
9    I.       DISCUSSION

10            On January 6, 2020, Plaintiff initiated an action under case number 3:20-cv-00009-

11   GMN-CLB. (ECF No. 1 in Case No. 3:20-cv-00009-GMN-CLB). On February 3, 2020, in

12   that case, the Court granted Plaintiff’s motion for extension of time to file a fully complete

13   application to proceed in forma pauperis, including an inmate account statement for the

14   past six months and a properly executed financial certificate, or pay the full $400 filing fee

15   on or before Wednesday, March 4, 2020. (ECF No. 9).

16            On February 10, 2020, in response to the Court’s February 3, 2020 order, Plaintiff

17   submitted his fully complete application to proceed in forma pauperis with complete

18   financial attachments. However, as Plaintiff did not indicate a proper case number on his

19   application, the Clerk’s Office opened the instant case and assigned Plaintiff’s application

20   with a new case number of 3:20-cv-00090-RCJ-CLB. (See ECF No. 1 in Case No. 3:20-

21   cv-00090-RCJ-CLB).

22            The Clerk of the Court is now directed to file Plaintiff’s fully complete application to

23   proceed in forma pauperis from the instant case (ECF No. 1), 3:20-cv-00090-RCJ-CLB,

24   into Plaintiff’s older case, 3:20-cv-00009-GMN-CLB. Further, the Clerk of the Court will

25   close the instant case, 3:20-cv-00090-RCJ-CLB. A copy of this order will be filed in both

26   cases.

27            In the future, Plaintiff will include case number 3:20-cv-00009-GMN-CLB on all of

28   his future filings for that case.
1    II.    CONCLUSION
2           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court is directed
3    to file Plaintiff’s fully complete application to proceed in forma pauperis (ECF No. 1) filed
4    in the instant case, 3:20-cv-00090-RCJ-CLB, into Plaintiff’s older case, 3:20-cv-00009-
5    GMN-CLB.
6           IT IS FURTHER ORDERED that the Clerk of Court will close the instant case,
7    3:20-cv-00090-RCJ-CLB.
8           IT IS FURTHER ORDERED that the Clerk of the Court will file this order in both
9    the instant case, 3:20-cv-00090-RCJ-CLB, and the older case, 3:20-cv-00009-GMN-CLB.
10
11          DATED: February 20, 2020.
12
13                                             UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
